United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1521
                        ___________________________

                                     Barbara Ray

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                  ____________

                         Submitted: September 24, 2021
                           Filed: September 29, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Barbara Ray appeals the district court’s2 order affirming the denial of disability
insurance benefits and supplemental security income. We agree with the court that
substantial evidence in the record as a whole supports the adverse decision. See
Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir. 2021) (de novo review of district
court’s judgment; this court will affirm unless Commissioner’s findings are not
supported by substantial evidence). Specifically, we agree that the ALJ properly
weighed the medical opinion evidence, see Miller v. Colvin, 784 F.3d 472, 478 (8th
Cir. 2015) (ALJ was free to discount treating source’s opinion, as it was not well-
supported by objective medical evidence and was inconsistent with other evidence
in record); Lacroix v. Barnhart, 465 F.3d 881, 887 (8th Cir. 2006) (ALJ did not err
in giving more weight to opinion of examining physician than to opinions of treating
therapist, as ALJ found examiner’s opinion more consistent with medical evidence
and claimant’s daily activities); and did not fail to fully develop the record, see
Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (there is no requirement that
RFC finding be supported by specific medical opinion); Stormo v. Barnhart, 377 F.3d
801, 806 (8th Cir. 2004) (ALJ did not fail to fully develop record, as no crucial issue
was undeveloped, and examining physicians provided clinical data and observations
about claimant’s limitations). We decline to address Ray’s new arguments on appeal.
See Gragg v. Astrue, 615 F.3d 932, 938 (8th Cir. 2010).

      The judgment is affirmed.
                     ______________________________




      2
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-